Citation Nr: 1808082	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability, to include as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 10 percent for left knee patellar tendonitis and strain.


REPRESENTATION

Appellant represented by:	Greg Garrotto, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2016 correspondence the Veteran indicated, through his attorney, that he no longer desired a Board hearing on these matters.

The reopened claim of entitlement to service connection for low back disability, as well as the claim of entitlement to a rating in excess of 10 percent for left knee patellar tendonitis and strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 2004 RO decision denied the Veteran's claim of entitlement to service connection for low back disability.  The Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence received subsequent to the April 2004 RO decision does, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for low back disorder.



CONCLUSIONS OF LAW

1.  The April 2004 RO decision that denied the Veteran's claim of entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

A May 1977 Board decision denied entitlement to service connection for low back disability.  An April 2004 RO decision continued to deny the Veteran's claim of entitlement to service connection for low back disability.  The Veteran did not appeal the April 2004 RO decision nor submit new and material evidence within one year.  In September 2010, the Veteran requested that his low back claim be reopened, and in November 2012 the RO reopened the claim but denied it on the merits.

Evidence added to the claims file subsequent to the May 1977 Board decision and April 2004 RO denial includes VA records indicating that the Veteran has been service-connected for left knee disability, effective March 2011.  Further, an April 2015 VA medical opinion [VBMS, 4/11/2015, page 18] essentially indicated that the underlying cause of "exacerbation" of the Veteran's low back disability was unknown and potentially (or at least arguably, when read in the light most favorable to the Veteran) due to his knee disabilities.  The Board concurs with the RO's assessment and finds that the newly submitted evidence pertains to an unestablished fact necessary to substantiate the claim (a nexus to service-connected disability) and raises a reasonable possibility of substantiating the claim.  On this basis, the Board finds that new and material evidence has been received to reopen the low back claim.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability, the appeal to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the low back claim, whether the Veteran has such disability that is related to service or service-connected disability requires further medical development.  As noted in this decision, an April 2015 VA medical opinion was obtained in an effort to address the medical matters raised by this appeal.  The Board finds that the April 2015 opinion is unclear concerning the matter of aggravation of the Veteran's low back disability by his service-connected disability of the knees.  Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issue of entitlement to a rating in excess of 10 percent for left knee patellar tendonitis and strain, the Board notes that in increased evaluation claims regarding joints, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016) (citing to 38 C.F.R. § 4.59).  An examination must address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  Correia, 28 Vet. App. 158.  Although a VA examination for the left knee was conducted in October 2015, the examination is not adequate.  In particular, it appears that specific test results were not disclosed with passive motion and in weight-bearing and non-weight-bearing.  Accordingly, the Veteran should be afforded another VA knee examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 22, 2015.

2.  Provide the Veteran with the appropriate examination to determine etiology of the low back disability.  An explanation for all opinions expressed must be provided.

Following examination of the Veteran and a review of the record, the examiner must identify all current low back disabilities.  For each low back diagnosis identified during the appeal period, the examiner must answer the following questions:

a) is it as likely as not (a 50 percent probability or more) that any low back disability had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service.

b) is it as likely as not (a 50 percent probability or more) that low back disability is caused by his service-connected left or right knee disabilities.

c) is it as likely as not (a 50 percent probability or more) that any low back disability is permanently aggravated (worsened) by his service-connected left knee or right knee disabilities.

3.  Provide the Veteran with an examination to determine the severity of the left knee disability.

4.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


